Name: COMMISSION REGULATION (EC) No 1589/95 of 30 June 1995 repealing Regulations (EEC) No 1665/72, (EEC) No 3064/82 and (EC) No 1495/94
 Type: Regulation
 Subject Matter: prices;  plant product;  trade;  means of agricultural production;  tariff policy
 Date Published: nan

 No L 150/88 PENH Official Journal of the European Communities 1 . 7. 95 COMMISSION REGULATION (EC) No 1589/95 of 30 June 1995 repealing Regulations (EEC) No 1665/72, (EEC) No 3064/82 and (EC) No 1495/94 frontier offer prices and fixing the countervailing charge for hybrid maize for sowing and hybrid sorghum for sowing (5), as last amended by Regulation (EEC) No 281 1 /86 (%  Commission Regulation (EEC) No 3064/82 of 18 November 1982 on adjustments to the free-at-frontier offer price for hybrid maize for sowing Q,  Commission Regulation (EC) No 1495/94 of 28 June 1994 fixing countervailing charges on seeds (8), as last amended by Regulation (EC) No 217/95 ('); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (a), and in particular Article 6 (5) thereof, Whereas Regulation (EC) No 3290/94 replaces, with effect on 1 July 1995, the provisions of Regulation (EEC) No 2358/71 on the fixing of reference prices and counter ­ vailing charges in respect of hybrid maize and hybrid grain sorghum for sowing from third countries ; whereas that Regulation also repeals, from the same date, Council Regulation (EEC) No 1578/72 of 20 July 1972 laying down general rules for fixing reference prices and for determining free-at-frontier offer prices for hybrid maize and hybrid grain sorghum for sowing (3), as last amended by Regulation (EEC) No 1984/86 (4) ; whereas the instru ­ ments adopted subsequently on the basis of the above ­ mentioned Regulations should therefore be repealed as from that date, namely :  Commission Regulation (EEC) No 1665/72 of 28 July 1972 on detailed rules for determining the free-at ­ Regulations (EEC) No 1665/72, (EEC) No 3064/82 and (EC) No 1495/94 are hereby repealed. Article 2 This Regulation shall enter into force on 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1 995. For the Commission Franz FISCHLER Member of the Commission 0 OJ No L 175, 2. 8 . 1972, p. 49. ( «) OJ No L 260 , 12. 9 . 1986, p. 8 .(') OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 168 , 26. 7. 1972, p. 1 . (4) OJ No L 171 , 28 . 6. 1986, p. 3 . 0 OJ No L 323, 19 . 11 . 1982, p. 13 . (8) OJ No L 161 , 29 . 6 . 1994, p. 22. f) OJ No L 26, 3 . 2. 1995, p. 5.